677 N.W.2d 378 (2003)
259 Mich. App. 801
Joseph ELEZOVIC, Plaintiff, and
Lula Elezovic, Plaintiff-Appellant/Cross-Appellee,
v.
FORD MOTOR COMPANY and Daniel P. Bennett, Defendants-Appellees/Cross-Appellants.
Docket No. 236749.
Court of Appeals of Michigan.
November 18, 2003.
Released for Publication November 7, 2004.

ORDER
The judges of this Court having been polled pursuant to MCR 7.215(J), and the result of the poll being a majority of the judges opposed convening a special panel, *379 it is ordered that a special panel shall not be convened.